DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is response to application filed 03/01/2021.
Status of the claims
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 and 06/02/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  4 recites the limitation "wherein the request" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims  16 recites the limitation "the method of claim 1" in claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims  5 recites the limitation "wherein a notification of the event" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims  5 and 17 recites the limitation " wherein a notification of the event” in claim 13.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No 7941448 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.
17189212
1. A method comprising; registering, by a processing device of an event publisher, with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving, by the processing device of the event publisher, a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending, by the processing device of the event publisher, an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber for the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.2. The method of claim 1, wherein the registering authorizes the event publisher to publish the event.3. The method of claim 1, wherein the at least one subscriber comprises a registered subscriber for the event.4. The method of claim 1, wherein the request contains an expiration time period associated with the event.5. The method of claim 1, wherein a notification of the event is asynchronously delivered to the at least one subscriber.6. The method of claim 1, wherein the priority comprises a highest priority such that upon receipt of the event by the event broker, the event broker will stop other functions and process the event first.7. The method of claim 1, wherein the event further comprises an event type.8. The method of claim 1, wherein the event further comprises an authorization associated with the at least one subscriber.9. The method of claim 1, wherein the event further comprises a request for an acknowledgement to be received from the at least one subscriber.10. The method of claim 1, wherein the event further comprises a number of retry attempts to be made to ensure the event is delivered to the at least one subscriber.11. The method of claim 1, further comprising: sending, by the processing device of the event publisher, a request to modify the event.12. The method of claim 1, further comprising: sending, by the processing device of the event publisher, a request to delete the event.13. A system comprising: a processing device of an event publisher; and a computer-readable device storing instructions that, when executed by the processing, device, cause the processing device to perform operations, the operations comprising: registering with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber fur the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.14. The system of claim 13, wherein the registering authorizes the event publisher to publish the event.15. The system of claim 13, wherein the at least one subscriber comprises a registered subscriber for the event.16. The system of claim 13, wherein the request contains an expiration time period associated with the event.17. The system of claim 13, wherein a notification of the event is asynchronously delivered to the at least one subscriber.18. The system of claim 13, wherein the priority comprises a highest priority such that upon receipt of the event by the event broker, the event broker will stop other functions and process the event first.19. The system of claim 13, wherein the event further comprises at least one of: an event type, an authorization associated with the at least one subscriber, a request for an acknowledgement to be received from the at least one subscriber, or a number of retry attempts to be made to ensure the event is delivered to the at least one subscriber.20. A tangible computer-readable medium storing instructions which, when executed by a processing device, cause the processing device to perform operations, the operations comprising: registering with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber for the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.



7941448
. A method for providing a publish-subscribe communications system comprising the steps of: receiving on a web service infrastructure by an event broker, at least one event published by at least one publisher of a first domain; verifying the authenticity of the at least one publisher and authorizing the at least one publisher by an event broker; assigning a priority by the event broker to a plurality of subscribers of a second domain; validating structure of the event with a generic XML schema definition created by the event broker or an XML schema definition provided by the at least one event publisher to the event broker; registering the event upon validation by an event broker; processing the event by the event broker based on a set of predefined rules and the priority, wherein the rules include at least one of definitions on managing events, prioritizing events, queuing events for delivery, communication means for delivery of events, and authorized subscribers; and delivering the at least one event of the at least one publisher of the first domain to the plurality of subscribers of the second domain in accordance with the priority, the second domain being different from the first domain.

2. The method of claim 1, further comprising registering each subscriber of the plurality of subscribers upon request. 
    3. The method of claim 1, further comprising registering the at least one publisher upon request. 
    4. The method of claim 1, further comprising validating authenticity of each subscriber of the plurality of subscribers to receive the event. 
    5. The method of claim 1, wherein the queue for delivery includes a FIFO. 
    6. The method of claim 1, wherein the queue for delivery includes at least one of a LIFO, priority, expiry date, and random order. 
    7. The method of claim 1, further comprising asynchronously delivering the processed event to at least one subscriber of the plurality of subscribers. 
    8. A publish-subscribe communication system comprising: an event publisher of a first domain configured to publish at least one event; an event broker having a web server infrastructure coupled to the publisher, the web server infrastructure including a non-transitory computer-readable medium having instructions encoded thereon executable by a computing device to receive the at least one event via a web server, verify the authenticity of the publisher, authorize the publisher, and process the at least one event based on a set of predefined rules and a priority assigned to at least one of the publisher and a service associated with the publisher, wherein the rules include definitions on managing events, prioritizing events, queuing events for delivery, communication means for delivery of events, authorized subscribers and combinations thereof, the non-transitory computer-readable medium further having instructions encoded thereon executable by the processing device to assign the priority to subscribers, validate structure of the at least one event with an XML schema definition, register the at least one event upon validation; and a plurality of subscribers of a second domain coupled to the event broker and configured to register with the event broker to receive the at least one processed event from the publisher of the first domain, the second domain being different from the first domain, and the plurality of subscribers being configured to receive the at least one processed event from the event broker in accordance with the priority. 
    9. The system of claim 8, wherein the publisher is at least one of a person, system, and communication device. 
    10. The system of claim 8, wherein the subscriber is a person, system, and communication device. 
    11. The system of claim 8, wherein the at least one processed event is delivered to the subscriber via a web server. 
    12. The system of claim 8, wherein the at least one processed event is delivered to the subscriber via an least one of an e-mail, telephone, and pager. 
    13. The system of claim 8, wherein the event broker includes a database for storing the set of predefined rules. 
    14. The system of claim 8, further comprising a plurality of web service API procedures applied to the plurality of subscribers and the publisher to interface with the event broker. 
    15. The system of claim 8, wherein the XML schema definition is a generic schema created by the event broker. 
    16. The system of claim 8, wherein the XML schema definition is provided by the event publisher to the event broker. 




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 8972451. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.
17/189212
1. A method comprising; registering, by a processing device of an event publisher, with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving, by the processing device of the event publisher, a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending, by the processing device of the event publisher, an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber for the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.2. The method of claim 1, wherein the registering authorizes the event publisher to publish the event.3. The method of claim 1, wherein the at least one subscriber comprises a registered subscriber for the event.4. The method of claim 1, wherein the request contains an expiration time period associated with the event.5. The method of claim 1, wherein a notification of the event is asynchronously delivered to the at least one subscriber.6. The method of claim 1, wherein the priority comprises a highest priority such that upon receipt of the event by the event broker, the event broker will stop other functions and process the event first.7. The method of claim 1, wherein the event further comprises an event type.8. The method of claim 1, wherein the event further comprises an authorization associated with the at least one subscriber.9. The method of claim 1, wherein the event further comprises a request for an acknowledgement to be received from the at least one subscriber.10. The method of claim 1, wherein the event further comprises a number of retry attempts to be made to ensure the event is delivered to the at least one subscriber.11. The method of claim 1, further comprising: sending, by the processing device of the event publisher, a request to modify the event.12. The method of claim 1, further comprising: sending, by the processing device of the event publisher, a request to delete the event.13. A system comprising: a processing device of an event publisher; and a computer-readable device storing instructions that, when executed by the processing, device, cause the processing device to perform operations, the operations comprising: registering with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber fur the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.14. The system of claim 13, wherein the registering authorizes the event publisher to publish the event.15. The system of claim 13, wherein the at least one subscriber comprises a registered subscriber for the event.16. The system of claim 13, wherein the request contains an expiration time period associated with the event.17. The system of claim 13, wherein a notification of the event is asynchronously delivered to the at least one subscriber.18. The system of claim 13, wherein the priority comprises a highest priority such that upon receipt of the event by the event broker, the event broker will stop other functions and process the event first.19. The system of claim 13, wherein the event further comprises at least one of: an event type, an authorization associated with the at least one subscriber, a request for an acknowledgement to be received from the at least one subscriber, or a number of retry attempts to be made to ensure the event is delivered to the at least one subscriber.20. A tangible computer-readable medium storing instructions which, when executed by a processing device, cause the processing device to perform operations, the operations comprising: registering with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber for the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.



8972451
1. A method of providing publish-subscribe communications, the method comprising: receiving, using a computing device, by an event broker an event published by an event publisher, the event publisher associated with a first domain; assigning, using the computing device, a priority by the event broker to a plurality of event subscribers based on a second domain, the plurality of event subscribers associated with the second domain; processing, using the computing device, the event by the event broker based on a rule and the priority; and delivering, using the computing device, the event published by the event publisher associated with the first domain to the plurality of event subscribers associated with the second domain in accordance with the priority. 
    2. The method of claim 1, further comprising registering the event publisher by the event broker. 

3. The method of claim 2, wherein registering the event publisher comprises: authorizing the event publisher; and creating a service to allow the event publisher to publish the event. 
    4. The method of claim 3, further comprising registering an event subscriber of the plurality of event subscribers to receive the event from the service. 
    5. The method of claim 1, further comprising validating a structure of the event with one of a generic XML schema and XML schema provided by the event publisher. 
    6. The method of claim 5, further comprising registering the event after successful validation with a service, the service being associated with the event publisher. 
    7. The method of claim 1, further comprising storing the event in a queue by the event broker. 
    8. The method of claim 7, further comprising delivering the event from the queue to a communication device associated with an event subscriber of the plurality of event subscribers. 
    9. The method of claim 7, further comprising: sending an event notification associated with the event to a communication device associated with an event subscriber of the plurality of event subscribers; and delivering the event from the queue to the communication device in response to a request from the event subscriber to receive the event. 
    10. The method of claim 7, further comprising expiring the event in the queue such that it is not delivered in response to expiration of a time period associated with the event. 
    11. The method of claim 7, wherein the event is stored in the queue based on one of first-in-first-out, first-in-last-out, priority, expiry, and random order. 
    12. The method of claim 1, wherein delivering the event comprises asynchronously delivering the event to an event subscriber of the plurality of event subscribers. 
    13. A publish-subscribe communication system, the system comprising: a computing device; and a computer-readable device to store instructions that, when executed by the computing device, perform operations associated with an event broker, the operations comprising: receiving an event published by an event publisher, the event publisher associated with a first domain; assigning a priority to a plurality of event subscribers based on a second domain, the plurality of event subscribers associated with the second domain; processing the event based on a rule and the priority; and delivering the event published by the event publisher associated with the first domain to the plurality of event subscribers associated with the second domain in accordance with the priority. 
    14. The system of claim 13, wherein the operations further comprise: authorizing the event publisher; and creating a service to allow the event publisher to publish the event. 
    15. The system of claim 14, wherein the operations further comprise registering an event subscriber of the plurality of event subscribers to receive the event from the service. 
    16. The system of claim 13, wherein the operations further comprise storing the event in a queue. 
    17. The system of claim 16, wherein the operations further comprise delivering the event from the queue to a communication device associated with an event subscriber of the plurality of event subscribers. 
    18. The system of claim 16, wherein the operations further comprise: sending an event notification associated with the event to a communication device associated with an event subscriber of the plurality of event subscribers; and delivering the event from the queue to the communication device in response to a request from the event subscriber to receive the event. 
    19. The system of claim 16, wherein the operations further comprise expiring the event stored in the queue such that it is not delivered in response to expiration of a time period associated with the event. 
    20. The system of claim 16, wherein the event is stored in the queue based on one of first-in-first-out, first-in-last-out, priority, expiry, and random order. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10063627 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.
17/189212
1. A method comprising; registering, by a processing device of an event publisher, with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving, by the processing device of the event publisher, a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending, by the processing device of the event publisher, an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber for the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.2. The method of claim 1, wherein the registering authorizes the event publisher to publish the event.3. The method of claim 1, wherein the at least one subscriber comprises a registered subscriber for the event.4. The method of claim 1, wherein the request contains an expiration time period associated with the event.5. The method of claim 1, wherein a notification of the event is asynchronously delivered to the at least one subscriber.6. The method of claim 1, wherein the priority comprises a highest priority such that upon receipt of the event by the event broker, the event broker will stop other functions and process the event first.7. The method of claim 1, wherein the event further comprises an event type.8. The method of claim 1, wherein the event further comprises an authorization associated with the at least one subscriber.9. The method of claim 1, wherein the event further comprises a request for an acknowledgement to be received from the at least one subscriber.10. The method of claim 1, wherein the event further comprises a number of retry attempts to be made to ensure the event is delivered to the at least one subscriber.11. The method of claim 1, further comprising: sending, by the processing device of the event publisher, a request to modify the event.12. The method of claim 1, further comprising: sending, by the processing device of the event publisher, a request to delete the event.13. A system comprising: a processing device of an event publisher; and a computer-readable device storing instructions that, when executed by the processing, device, cause the processing device to perform operations, the operations comprising: registering with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber fur the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.14. The system of claim 13, wherein the registering authorizes the event publisher to publish the event.15. The system of claim 13, wherein the at least one subscriber comprises a registered subscriber for the event.16. The system of claim 13, wherein the request contains an expiration time period associated with the event.17. The system of claim 13, wherein a notification of the event is asynchronously delivered to the at least one subscriber.18. The system of claim 13, wherein the priority comprises a highest priority such that upon receipt of the event by the event broker, the event broker will stop other functions and process the event first.19. The system of claim 13, wherein the event further comprises at least one of: an event type, an authorization associated with the at least one subscriber, a request for an acknowledgement to be received from the at least one subscriber, or a number of retry attempts to be made to ensure the event is delivered to the at least one subscriber.20. A tangible computer-readable medium storing instructions which, when executed by a processing device, cause the processing device to perform operations, the operations comprising: registering with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber for the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.

10063627
1. A method of providing publish-subscribe communications, the method comprising: receiving, using a processing device, a format and an event published by an event publisher, the event publisher being associated with a first domain, wherein the format is published by the event publisher in a proprietary extensible markup language schema; assigning, using the processing device, a priority and one of a plurality of second domains by an event broker to each of a plurality of event subscribers, wherein the priority is assigned based on which of the plurality of second domains each of the plurality of subscribers is assigned; storing, using the processing device, the proprietary extensible markup language schema by the event broker; comparing, using the processing device, the event to the proprietary extensible markup language schema by the event broker to confirm that the event is legitimate; modifying, using the processing device, the event format by an event subscriber request; processing, using the processing device, the event by the event broker based on a rule and the priority; and providing, using the processing device, the event to the plurality of event subscribers in accordance with the priority after each of the plurality of event subscribers is authenticated by declaring the second domain to which the event subscriber is assigned. 
    2. The method of claim 1, further comprising registering the event publisher by the event broker
3. The method of claim 2, wherein registering the event publisher comprises: authorizing the event publisher; and creating a service to allow the event publisher to publish the event. 
    4. The method of claim 3, further comprising registering an event subscriber of the plurality of event subscribers to receive the event. 
    5. The method of claim 1, further comprising validating a structure of the event with one of a generic extensible markup language schema and an extensible markup language schema provided by the event publisher. 
    6. The method of claim 5, further comprising registering the event after successful validation with a service, the service being associated with the event publisher. 
    7. The method of claim 1, further comprising storing the event in a queue by the event broker. 
    8. The method of claim 7, further comprising providing the event from the queue to a communication device associated with an event subscriber. 
    9. The method of claim 7, further comprising: sending an event notification associated with the event to a communication device associated with an event subscriber; and providing the event from the queue to the communication device in response to a request from the event subscriber to receive the event. 
    10. The method of claim 7, further comprising expiring the event in the queue such that the event is not delivered in response to expiration of a time period associated with the event. 
    11. The method of claim 7, wherein the event is stored in the queue based on one of first-in-first-out, first-in-last-out, priority, expiry, and random order. 
    12. The method of claim 1, wherein delivering the event comprises asynchronously delivering the event to an event subscriber. 
    13. A publish-subscribe communication system, the system comprising: a processing device; and a computer-readable device storing instructions that, when executed by the processing device, perform operations associated with an event broker, the operations comprising: receiving a format and an event published by an event publisher, the event publisher being associated with a first domain, wherein the format is published by the event publisher in a proprietary extensible markup language schema; storing the proprietary extensible markup language schema; comparing the event to the proprietary extensible markup language schema to confirm that the event is legitimate; assigning a priority and one of a plurality of second domains to each of a plurality of event subscribers, wherein the priority is assigned based on which of the plurality of second domains each of the plurality of subscribers is assigned; modifying the event format in response to a request from one or more of the plurality of event subscribers; processing the event based on a rule and the priority; and providing the event to the plurality of event subscribers in accordance with the priority after each of the plurality of event subscribers is authenticated by declaring the second domain to which the event subscriber is assigned. 
    14. The system of claim 13, wherein the operations further comprise: authorizing the event publisher; and creating a service to allow the event publisher to publish the event. 
    15. The system of claim 14, wherein the operations further comprise registering an event subscriber to receive the event. 
    16. The system of claim 13, wherein the operations further comprise storing the event in a queue. 
    17. The system of claim 16, wherein the operations further comprise providing the event from the queue to a communication device associated with an event subscriber. 
    18. The system of claim 16, wherein the operations further comprise: sending an event notification associated with the event to a communication device, the communication device being associated with an event subscriber; and providing the event from the queue to the communication device in response to a request from the event subscriber to receive the event. 
    19. The system of claim 16, wherein the operations further comprise expiring the event stored in the queue such that the event is not delivered in response to expiration of a time period associated with the event. 
    20. The system of claim 16, wherein the event is stored in the queue based on one of first-in-first-out, first-in-last-out, priority, expiry, and random order. 




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10938887 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.
17/189212
1. A method comprising; registering, by a processing device of an event publisher, with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving, by the processing device of the event publisher, a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending, by the processing device of the event publisher, an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber for the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.2. The method of claim 1, wherein the registering authorizes the event publisher to publish the event.3. The method of claim 1, wherein the at least one subscriber comprises a registered subscriber for the event.4. The method of claim 1, wherein the request contains an expiration time period associated with the event.5. The method of claim 1, wherein a notification of the event is asynchronously delivered to the at least one subscriber.6. The method of claim 1, wherein the priority comprises a highest priority such that upon receipt of the event by the event broker, the event broker will stop other functions and process the event first.7. The method of claim 1, wherein the event further comprises an event type.8. The method of claim 1, wherein the event further comprises an authorization associated with the at least one subscriber.9. The method of claim 1, wherein the event further comprises a request for an acknowledgement to be received from the at least one subscriber.10. The method of claim 1, wherein the event further comprises a number of retry attempts to be made to ensure the event is delivered to the at least one subscriber.11. The method of claim 1, further comprising: sending, by the processing device of the event publisher, a request to modify the event.12. The method of claim 1, further comprising: sending, by the processing device of the event publisher, a request to delete the event.13. A system comprising: a processing device of an event publisher; and a computer-readable device storing instructions that, when executed by the processing, device, cause the processing device to perform operations, the operations comprising: registering with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber fur the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.14. The system of claim 13, wherein the registering authorizes the event publisher to publish the event.15. The system of claim 13, wherein the at least one subscriber comprises a registered subscriber for the event.16. The system of claim 13, wherein the request contains an expiration time period associated with the event.17. The system of claim 13, wherein a notification of the event is asynchronously delivered to the at least one subscriber.18. The system of claim 13, wherein the priority comprises a highest priority such that upon receipt of the event by the event broker, the event broker will stop other functions and process the event first.19. The system of claim 13, wherein the event further comprises at least one of: an event type, an authorization associated with the at least one subscriber, a request for an acknowledgement to be received from the at least one subscriber, or a number of retry attempts to be made to ensure the event is delivered to the at least one subscriber.20. A tangible computer-readable medium storing instructions which, when executed by a processing device, cause the processing device to perform operations, the operations comprising: registering with an event broker for creating an event publishing service on a web server infrastructure for the event publisher; receiving a priority from the event broker, wherein the priority is based on an identity of the event publisher or the event publishing service; and sending an event comprising a format to be published in an extensible markup language schema, wherein the event publisher is associated with a first domain, and at least one subscriber for the event is associated with a second domain, wherein the first domain is different from the second domain, wherein the event is expected to be processed in accordance with the priority by the event broker.

10938887

1. A method of providing publish-subscribe communications, the method comprising: receiving, using a processing device of an event broker, a format and an event published by an event publisher in a proprietary extensible markup language schema, wherein the event publisher is associated with a first domain; assigning, using the processing device of the event broker, a priority and one of a plurality of second domains to each of a plurality of event subscribers, wherein the priority is assigned based on which of the plurality of second domains each of the plurality of subscribers is assigned; comparing, using the processing device of the event broker, the event to the proprietary extensible markup language schema to confirm that the event is legitimate; and communicating, using the processing device of the event broker, the event to the plurality of event subscribers in accordance with the priority after each of the plurality of event subscribers is authenticated by declaring the second domain to which the event subscriber is assigned.
2. The method of claim 1, further comprising registering the event publisher by the event broker.
3. The method of claim 2, wherein registering the event publisher comprises: authorizing the event publisher; and creating a service to allow the event publisher to publish the event.
4. The method of claim 1, further comprising registering an event subscriber of the plurality of event subscribers to receive the event.
5. The method of claim 1, further comprising validating a structure of the event with one of a generic extensible markup language schema and an extensible markup language schema.
6. The method of claim 1, further comprising registering the event after validation with a service, wherein the service is associated with the event publisher.
7. The method of claim 1, further comprising communicating an event notification associated with the event to a communication device associated with an event subscriber in response to a request from the event subscriber to receive the event.
8. The method of claim 7, further comprising expiring the event such that the event notification is not delivered in response to expiration of a time period associated with the event.
9. The method of claim 1, further comprising storing the event in a queue of the event broker, wherein the event is stored based on one of first-in-first-out, first-in-last-out, priority, expiry, and random order.
10. The method of claim 1, wherein delivering the event comprises asynchronously delivering the event to an event subscriber.
11. A publish-subscribe communication system, the system comprising: a processing device; and a computer-readable device storing instructions that, when executed by the processing device, perform operations associated with an event broker, the operations comprising: receiving a format and an event published by an event publisher in a proprietary extensible markup language schema, wherein the event publisher is associated with a first domain; assigning a priority and one of a plurality of second domains to each of a plurality of event subscribers, wherein the priority is assigned based on which of the plurality of second domains each of the plurality of subscribers is assigned; comparing the event to the proprietary extensible markup language schema to confirm that the event is legitimate; and communicating the event to the plurality of event subscribers in accordance with the priority after each of the plurality of event subscribers is authenticated by declaring the second domain to which the event subscriber is assigned.
12. The system of claim 11, wherein the operations further comprise registering the event publisher by the event broker.
13. The system of claim 11, wherein the operations further comprise: authorizing the event publisher; and creating a service to allow the event publisher to publish the event.
14. The system of claim 11, wherein the operations further comprise registering an event subscriber of the plurality of event subscribers to receive the event.
15. The system of claim 11, wherein the operations further comprise validating a structure of the event with one of a generic extensible markup language schema and an extensible markup language schema.
16. The system of claim 11, wherein the operations further comprise registering the event after validation with a service, wherein the service is associated with the event publisher.
17. The system of claim 11, wherein the operations further comprise communicating an event notification associated with the event to a communication device associated with an event subscriber in response to a request from the event subscriber to receive the event.
18. The system of claim 17, wherein the operations further comprise expiring the event such that the event notification is not delivered in response to expiration of a time period associated with the event.
19. The system of claim 11, wherein the operations further comprise storing the event in a queue of the event broker, wherein the event is stored based on one of first-in-first-out, first-in-last-out, priority, expiry, and random order.
20. The system of claim 11, wherein the operations further comprise asynchronously delivering the event to an event subscriber.







Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161